Order entered July 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00265-CV

                                JOHN T. JENKINS, Appellant

                                                V.

COUNSELORS LINDSAY L. LAMBERT AND CHERYL R.WORLEY, ET AL, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-04402

                                            ORDER
       We GRANT appellant John T. Jenkins’s July 11, 2013 unopposed motion for extension

of time to file a motion for en banc reconsideration. Appellant shall file his motion no later than

July 29, 2013.




                                                     /David W. Evans/
                                                     DAVID W. EVANS
                                                     JUSTICE